DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on March 26, 2021.
Claims 21-40 are pending in this action. Claims 1-20 have been canceled. Claims 21-40 have been newly added. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,867,604. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 21-40 of the instant application merely broadens the claimed subject matter of claims 1-20 of the patent. 	
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

See the claims comparison in between instant application and the patent as follows:

Application #17/247,507
Patent # 10,867,604
27. (New) A method comprising: detecting sound via one or more microphones of a network microphone device (NMD); -3-Application No.: 17/247,507Attorney Docket No. 18-1005B-CON1120 Preliminary AmendmentFortem Reference No. SNS.016A2C1 transmitting data associated with the detected sound from the NMD to a playback device over a local area network; identifying, via a wake word engine of the playback device, a wake word based on the transmitted data associated with the detected sound; based on the identification, transmitting sound data corresponding to the detected sound from the playback device to one or more remote computing devices over a wide area network; after the transmitting, receiving, via the playback device, a response from the one or more remote computing devices; after receiving the response, transmitting a message from the playback device to the NMD over the local area network, wherein the message includes instructions to perform an action; and performing the action via the NMD.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 28. (New) The method of claim 27, wherein the NMD comprises one or more audio transducers, and wherein the action comprises playing back audio via the one or more audio transducers.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 23. (New) The method of claim 27, wherein the playback device is a first playback device, and wherein a second playback device comprises the NMD.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 30. (New) The method of claim 27, wherein the action is a first action and the method further comprises performing a second action via the playback device, wherein the second action is based on the response from the one or more remote computing devices.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 31. (New) The method of claim 27, further comprising disabling a wake word engine of the NMD in response to the identification of the wake word via the wake word engine of the playback device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 32. (New) The method of claim 31, further comprising enabling a wake word engine of the NMD after the playback device receives the response from the one or more remote computing devices.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 33. (New) The method of claim 31, wherein the wake word is a second wake word, and wherein the wake word engine of the NMD is configured to detect a first wake word that is different than the second wake word.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 34. (New) The method of claim 27, wherein the one or more remote computing devices are associated with a particular voice assistant service.

1. A method comprising: detecting sound via a microphone array of a first playback device; transmitting data associated with the detected sound from the first playback device to a second playback device over a local area network; analyzing, via a wake word engine of the second playback device, the transmitted data associated with the detected sound for identification of a wake word; identifying that the detected sound contains the wake word based on the analysis via the wake word engine; based on the identification, transmitting sound data corresponding to the detected sound from the second playback device to a remote computing device over a wide area network, wherein the remote computing device is associated with a particular voice assistant service; receiving via the second playback device a response from the remote computing device, wherein the response is based on the detected sound; transmitting a message from the second playback device to the first playback device over the local area network, wherein the message is based on the response from the remote computing device and includes instructions to perform an action; and performing the action via the first playback device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 2. The method of claim 1, wherein the action is a first action and the method further comprises performing a second action via the second playback device, wherein the second action is based on the response from the remote computing device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 3. The method of claim 1, further comprising disabling a wake word engine of the first playback device in response to the identification of the wake word via the wake word engine of the second playback device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 4. The method of claim 3, further comprising enabling a wake word engine of the first playback device after the second playback device receives the response from the remote computing device.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 5. The method of claim 4, wherein the wake word is a second wake word, and wherein the wake word engine of the first playback device is configured to detect a first wake word that is different than the second wake word.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 6. The method of claim 1, wherein the first playback device is configured to communicate with the remote computing device associated with the particular voice assistant service.  
 
 
    PNG
    media_image1.png
    21
    24
    media_image1.png
    Greyscale
 
 7. The method of claim 1, wherein the remote computing device is a first remote computing device and the voice assistant service is a first voice assistant service, and wherein the first playback device is configured to detect a wake word associated with a second voice assistant service different than the first voice assistant service.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 10,074,371) discloses, voice control of remote device by disabling wakeword detection.
	


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
September 9, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656